Case 2:19-cv-02274-JCJ Document 3 Filed 07/08/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

OWEN HARTY, Individually, :
: Case No. 2:19-cv-02274-JCJ
Plaintiff,
v.

PHL AIRPORT INN, LLC

Defendant.

 

REQUEST FOR ENTRY OF DEFAULT

TO THE CLERK OF THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA:

Pursuant to Fed R. Civ. P. 55(a), please kindly enter default against the Defendant, PHL
AIRPORT INN, LLC., based upon the following demonstration of its failure to defend:

1. This Civil Action under the American’s With Disabilities Act was filed on May 3,
2019 (ECF Doc. 1).

2. Defendant, PHL AIRPORT INN, LLC., was served by private process server, Albert
G. Mentz on June 6, 2019 (ECF Doc. 2).

3. Service of Process was accepted by Laurie Kelly, Agent for the Defendant, PHL
AIRPORT INN, LLC. (ECF Doc. 2).

4. The twenty-one (21) day window in which to file an Answer or Responsive Pleading
expired on June 27, 2019.

5. A review of the docket demonstrates that Defendant has failed to file either an
Case 2:19-cv-02274-JCJ Document 3 Filed 07/08/19 Page 2 of 2

Answer or a Motion to Dismiss. No objection has been made to the service of the Complaint.
6. Defendant, PHL AIRPORT INN, LLC., is in default.

7. Plaintiff respectfully requests that the Clerk to enter a default against the Defendant,

for want of answer and failure to defend.

WHEREFORE, Plaintiff respectfully requests entrance of default against Defendant, PHL

AIRPORT INN, LLC., for failure to plead and defend.

Respectfully submitted,

Daniel A. Pallen, Esquire
Thomas B. Bacon, P.A.
114 W. Front Street
Media, PA. 19063

Ph. 484-550-7542

Fax: 484-550-7532

Pa. Bar No. 207001

 

Counsel for Plaintiff, Owen Harty
